         Case 3:20-cv-00133-JCH Document 175 Filed 10/29/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                                     :
JAKUB MADEJ                                          :
                                                     :       CIVIL ACTION NO.
                      PLAINTIFF                      :       3:20-cv-00133-JCH
                                                     :
v.                                                   :
                                                     :
YALE UNIVERSITY, MARVIN CHUN,                        :
MARK SCHENKER, PETER SALOVEY AND                     :
JESSIE ROYCE HILL                                    :
                                                     :
                      DEFENDANTS                     :
                                                     :       OCTOBER 29, 2020

 DEFENDANTS’ SUPPLEMENTAL MEMORANDUM OF LAW IN OPPOSITION TO
 PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
           AND REQUEST FOR RULING ON MOTION TO DISMISS

       Pursuant to the Court’s October 23, 2020 order, the defendants submit this supplemental

memorandum in opposition to the plaintiff’s June 22, 2020 motion to file a second amended

complaint.   In addition to the reasons stated in the defendants’ June 25, 2020 opposition

memorandum, the defendants further object because the plaintiff is attempting to add an additional

cause of action for which he did not seek permission. In his June 25, 2020 motion for leave to file

a second amended complaint, the plaintiff indicated that he intended to “add new counts of tacit

misrepresentation, innocent misrepresentation, breach of fiduciary duty, and prima facie tort.”

Rather than assert any of these four causes of action, he has added a cause of action sounding in

fraud. Since the plaintiff did not request leave to amend in order to include a fraud claim, he

should not be permitted to file his proposed second amended complaint.

       As explained in the defendants’ June 25, 2020 opposition memorandum, the plaintiff has

not established good cause for amending his complaint a second time after the deadline for

amending his complaint has passed. The defendants’ motion to dismiss has been pending for
           Case 3:20-cv-00133-JCH Document 175 Filed 10/29/20 Page 2 of 3




nearly six months. The proposed second amended complaint does not remedy any of the

deficiencies addressed in the defendants’ motion. In fact, the newly asserted fraud claim is based

on allegations similar to those included in the fraudulent misrepresentation claim of the operative

complaint; i.e. that Yale University’s Committee on Honors and Academic Standing does not exist.

Therefore, the plaintiff’s proposed amendments are futile. Permitting the plaintiff to amend his

complaint at this point will further delay this action because it will require additional briefing from

the parties, as the defendants will have to file a supplemental motion to dismiss addressing the new

allegations and newly asserted fraud claim, the plaintiff will likely file an objection, which may

require a reply from the defendants.

          For the all of these reasons, and those stated in the defendants’ June 25, 2020 opposition

memorandum, the plaintiff’s motion for leave to file a second amended complaint should be

denied.



                                                 THE DEFENDANTS,

                                                 YALE UNIVERSITY, MARVIN CHUN, MARK
                                                 SCHENKER, PETER SALOVEY AND JESSIE
                                                 ROYCE HILL


                                           By:                 /s/
                                                 PATRICK M. NOONAN – CT00189
                                                 COLLEEN NOONAN DAVIS – CT27773
                                                 DONAHUE, DURHAM & NOONAN, P.C.
                                                 Concept Park
                                                 741 Boston Post Road, Suite 306
                                                 Guilford, CT 06437
                                                 Telephone: (203) 458-9168
                                                 Fax: (203) 458-4424
                                                 Email: pnoonan@ddnctlaw.com




                                                   2
         Case 3:20-cv-00133-JCH Document 175 Filed 10/29/20 Page 3 of 3




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                 3
